Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between Counsel for the respective parties, subject to approval of the Court, that at the time of the exportation of the Cotton Broadcloth Combination Ladies Skirts and Blouses, involved in the above reappraisement, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the Country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at U. S. $12.87 per dozen, net packed.
It is further stipulated and agreed that there was no higher foreign value for the said merchandise at the time of exportation thereof.
It is further stipulated that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was United States $12.87 per dozen, net packed.
Judgment will be entered accordingly.